                2:15-cr-00633-RMG         Date Filed 04/03/19      Entry Number 126      Page 1 of 4



"" Prob 128
  (Rev 08115 - DISC)

                                   United States District Court
                                                          for

                                             District of South Carolina


                       Request for Modifying the Conditions or Term of Supervision
                                      with Consent of the Offender
                                 (Probation Form 49, Waiver of Hearing is Attached)



Name of Offender: Joseph Carlton Meek                           Case Number: 2:15CR00633-001

Name of Sentencing Judicial Officer: The Honorable Richard Mark Gergel, United States District Judge

Date of Original Sentence: March 21 , 2017

Original Offense: Misprision of a Felony 18 U.S.C. § 4

Original Sentence: The defendant was committed to the custody of the Bureau of Prisons for 27 months
followed by a 12 month term of supervised release with the following special conditions: 1) The defendant shall
participate in a program of mental health counseling and/or treatment as deemed necessary by the U.S .
Probation Officer, until such time as the defendant's release from the program as approved by the U.S.
Probation Officer; 2) The defendant shall participate in a program of testing and treatment for substance abuse
as approved by the U.S. Probation Officer until such time as the defendant's release from the program is
approved by the U.S. Probation Officer; and 3) The defendant shall contribute to the cost of any treatment, drug
testing and/or location monitoring not to exceed an amount determined reasonable by the court approved U.S .
Probation Office's Sliding Scale for Services, and shall cooperate in securing any applicable third-party
payment, such as insurance or Medicaid.

Type of Supervision: Supervised Release                         Date Supervision Commenced: September 28, 2018

Previous Court Action/Notification(s): None



                                           PETITIONING THE COURT



D             To extend the term of supervision for _ _ _ years, for a total term of _ _ _ years.


CI]           To modify the conditions of supervision as follows:
              The offender shall be monitored by the form of location monitoring indicated below for a period of
              90 days and shall abide by all technology requirements: GPS with home detention.
                  2:15-cr-00633-RMG   Date Filed 04/03/19     Entry Number 126        Page 2 of 4

IQ Prob 128                                                                                       Page 2
   (Rev. 0811 5 - DISC)


                                                    CAUSE

The defendant was arrested by the Myrtle Beach Police Department, Myrtle Beach, South Carolina on March
12, 2019 and charged with Loitering- Unusual Frequency and Operating Vehicle in Unsafe Mechanical
Condition. He paid a bond of $257 and $128 respectively. The defendant then reported to the U.S. Probation
Office as directed, at which time he submitted a urine sample which tested positive for marijuana and
methamphetamine use. This test was confirmed on March 20, 2019, by Alere Toxicology Services Inc.
Additionally, on March 23 , 2019, the defendant was arrested by the South Carolina Highway Patrol and charged
with Driving Under the Influence, First Offense. He was detained at the Darlington County Detention Center
until he was released that same day on a $992 surety bond. Mr. Meek is presently residing with his mother,
stepfather and young son at 3208 Pitt Rd., Darlington, SC. This residence is reported by other family members
as being unstable, but it appears that this is the only residence available to Mr. Meek at this time. Mr. Meek
was out of work for about a month but reports employment as of March 24, 2019, as a cook with Sou!Jerkin
Restaurant in Florence, South Carolina. Mr. Meek is currently enrolled in counseling through Martin
Psychiatric Services Inc. According to Dr. Martin, the defendant's progress has been less than favorable. It is
believed that the above requested modification would help to provide structure and stability for the defendant as
well as a measure of safety for the public. We will continue to monitor the above reported pending charges as
well as his participation in mental health treatment and advise the court at the appropriate time.

                                                            Respectfully submitted,




                                                    By:
                                                            William L. Bowman
                                                            U.S. Probation Officer

                                                            Date: March 26, 2019

Reviewed and Approved By:




Lorenzo D. Parker
Supervisory U.S. Probation Officer
                 2:15-cr-00633-RMG      Date Filed 04/03/19      Entry Number 126        Page 3 of 4

~ Prob 128                                                                                         Page 3
  (Rev. 08/1 S - DISC)




THE COURT ORDERS:


D             No action.


D             The extension of supervision as noted above.


G             The modification of conditions as noted above.


D             Other




                                                               Richard Mark Gergel
                                                               United States District Judge

                                                                   ir/? !11'
                                                                              Date
            2:15-cr-00633-RMG         Date Filed 04/03/19        Entry Number 126       Page 4 of 4


tlProb 49
  (Rev. 07113 ·DISC)

                                     UNITED STATES DISTRICT COURT

                                      Columbia, District of South Carolina

                                  Waiver of Hearing to Modify Conditions
                       of Probation/Supervised Release or Extend Term of Supervision

        I have been advised and understand that I am entitled by law to a hearing and assistance of counsel
before any unfavorable change may be made in my Conditions of Probation/Supervised Release pr my period of
supervision being extended. By "assistance of counsel", I understand that I have the right to be represented at
the hearing by counsel of my own choosing if I am able to retain counsel. I also understand thatlI have the right
to request the court to appoint counsel to represent me at such a hearing at no cost to myself if Jam not able to
retain counsel of my own choosing.                                                                I
        I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. : I also agree to
the following modification of my Conditions of Probation/Supervised Release or to the proposed   I
                                                                                                     extension of
my term of supervision:



The offender shall be monitored by the form of location monitoring indicated below for a period of 90 days and
sell abide by all technology requirements: OPS with home detention.




Witness:
                           an
                                    ?Jt.'--.._--           Signed:~~ ~Meek                       ·
           U.S. Probation Officer                                    Supervised Releasee

                                                   ~-~-/q
                                                          Date
